UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5232


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JULIOUS JEROME BULLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cr-00174-BO-1)


Submitted:   June 23, 2011                 Decided:   August 16, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Jennifer P. May-
Parker, Kimberly A. Moore, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Julious Jerome Bullock appeals his 120-month sentence

imposed following his guilty plea to possession of a firearm by

a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924

(2006).         On appeal, Bullock contends that the district court

imposed a procedurally and substantively unreasonable sentence.

Finding no reversible error, we affirm.

               Although      Bullock     requested        that   the     district      court

consider the fact that he accepted responsibility for his crime,

he did not request any particular sentence or object to the

adequacy of the district court’s explanation for his sentence.

We therefore review the sentence for plain error.                              See United

States    v.     Lynn,     592    F.3d   572,     578-80    (4th     Cir.     2010).      To

establish       plain     error,    Bullock       “must   show:    (1)    an    error    was

made;     (2)       the   error    is    plain;     and    (3)    the    error    affects

substantial rights.”              United States v. Massenburg, 564 F.3d 337,

342-43 (4th Cir. 2009).

               We    begin   by    reviewing       the    sentence      for    significant

procedural error, including such errors as “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a) [2006] factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence – including an explanation for any deviation from the

                                              2
Guidelines      range.”     Gall    v.    United       States,      552   U.S.    38,    51

(2007).       If there are no procedural errors, we then consider the

substantive reasonableness of the sentence, taking into account

the totality of the circumstances.                United States v. Pauley, 511

F.3d 468, 473 (4th Cir. 2007).

              “When rendering a sentence, the district court ‘must

make     an     individualized       assessment             based    on    the        facts

presented.’”       United States v. Carter, 564 F.3d 325, 328 (4th

Cir.   2009)     (quoting   Gall,    552       U.S.    at    50).     Accordingly,        a

sentencing court must apply the relevant § 3553(a) factors to

the particular facts presented and must “state in open court”

the particular reasons that support its chosen sentence.                                Id.

The    court’s    explanation      need    not    be    exhaustive;       it     must   be

“sufficient ‘to satisfy the appellate court that [the district

court] has considered the parties’ arguments and has a reasoned

basis for exercising [its] own legal decisionmaking authority.’”

United States v. Boulware, 604 F.3d 832, 837 (4th Cir. 2010)

(quoting Rita v. United States, 551 U.S. 338, 356 (2007)).

              When, as here, the district court imposes a within-

Guidelines      sentence,   the     district      court       may   “provide      a   less

extensive,       while   still   individualized,            explanation.”         United

States v. Johnson, 587 F.3d 625, 639 (4th Cir. 2009), cert.

denied, 130 S. Ct. 2128 (2010).                That explanation, however, must

be sufficient to allow for “meaningful appellate review” such

                                           3
that the appellate court need “not guess at the district court’s

rationale.”            Carter,      564   F.3d         at    329-30       (internal            quotation

marks omitted).

             We        recently       held        that       a     district          court’s      sparse

explanation of its chosen sentence was legally sufficient where

the court (1) determined that the defendant had no objections to

the    findings        and     calculations            set       forth    in        the       presentence

report (“PSR”); (2) explicitly adopted the PSR’s findings and

calculations;          (3) heard        argument            from       counsel;       (4)       gave    the

defendant        an        opportunity       to     allocute;            (5)        stated      that    it

considered        the        § 3553(a)        factors;             (6)     concluded             that     a

Guidelines sentence accomplished the purposes of § 3553(a); and

(7) imposed the sentence requested by the defendant.                                              United

States v. Hernandez, 603 F.3d 267, 272 (4th Cir. 2010).

             Based on our review of the record and the sentencing

transcript,           we     conclude     that         the       district           court       committed

procedural        error        by     failing          to    provide           an     individualized

rationale to support Bullock’s 120-month sentence.                                             See Gall,

552 U.S. at 51; Carter, 564 F.3d at 328.                                   In contrast to the

court in Hernandez, the district court failed to expressly refer

to    any   of    the       § 3553(a)     factors            or    find    that           a   Guidelines

sentence accomplished the purposes of § 3553(a).                                              We further

find that the court’s error was plain.                                  See Lynn, 592 F.3d at

577    (plain     errors        are     those       that         are    “clear        or      obvious”);

                                                   4
United States v. Moulden, 478 F.3d 652, 658 (4th Cir. 2007)

(noting that the reasons for a particular sentence are to be

“matched to a factor appropriate for consideration” under 18

U.S.C.     §       3553(a)     and    “clearly         tied    to     [the     defendant’s]

particular situation”).

               Bullock, however, fails to establish that a different

sentence       might    have      been    imposed      if     the    district      court   had

provided       a    more     lengthy      explanation.              The    district     court

sentenced Bullock to 120 months of imprisonment, which was both

the Guidelines range and the statutory maximum sentence, and

there    is    nothing       to   suggest       that    further       discussion      by   the

district       court    would     have     resulted      in    a     different     sentence.

Accordingly, we find that Bullock cannot demonstrate that the

district       court’s       explanation         constituted          plain     error      that

affected his substantial rights.                       See Hernandez, 603 F.3d at

273; accord Lynn, 592 F.3d at 580.

               Finally,        Bullock’s        within-Guidelines             sentence      is

presumptively reasonable on appeal, see Rita, 551 U.S. at 346-

56; United States v. Go, 517 F.3d 216, 218 (4th Cir. 2008), and

he has failed to rebut that presumption.                            See United States v.

Montes-Pineda,         445     F.3d      375,    379    (4th        Cir.   2006)    (stating

presumption may be rebutted by showing sentence is unreasonable

when measured against the § 3553(a) factors).                                 Therefore, we



                                                5
conclude that the sentence is substantively reasonable.            See Go,

517 F.3d at 220.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    6